Opinion by
Dallinger, J.
On the face of the dial of the sample in question, in addition to calibrations for reading atmospheric pressure in degrees, there appear other calibrations for reading altitude measurements in feet, and the words “Surveying Aneroid” appear on the face of the instrument. It was held that although there is some conflict as to whether these aneroid barometers are chiefly used by surveyors, the fact that they are silver plated would preclude their classification under paragraph 360. The claim at 27)4 percent under paragraph. 372 was sustained on the authority of United States v. Oppleman (25 C. C. P. A. 168, T. D. 49271).